
	
		II
		111th CONGRESS
		1st Session
		S. 1502
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 22, 2009
			Mr. Casey (for himself
			 and Mr. Enzi) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish a program to be managed by the
		  Department of Energy to ensure prompt and orderly compensation for potential
		  damages relating to the storage of carbon dioxide in geological storage
		  units.
	
	
		1.Short titleThis Act may be cited as the
			 Carbon Storage Stewardship Trust Fund
			 Act of 2009.
		2.PurposesThe purposes of this Act are—
			(1)to promote the commercial deployment of
			 carbon capture and storage as an essential component of a national climate
			 mitigation strategy;
			(2)to require private liability assurance
			 during the active project period of a carbon dioxide storage facility;
			(3)to establish a Federal trust fund
			 consisting of amounts received as fees from operators of carbon dioxide storage
			 facilities;
			(4)to establish a limit on liability for
			 damages caused by injection of carbon dioxide by carbon dioxide storage
			 facilities subject to certificates of closure;
			(5)to establish a program—
				(A)to certify the closure of commercial carbon
			 dioxide storage facilities; and
				(B)to provide for the transfer of long-term
			 stewardship to the Federal Government for carbon dioxide storage facilities on
			 the issuance of certificates of closure for the facilities;
				(6)to provide for the prompt and orderly
			 compensation for damages relating to the storage of carbon dioxide; and
			(7)to protect the environment and public by
			 providing long-term stewardship of geological storage units.
			3.DefinitionsIn this Act:
			(1)Active project periodThe term active project period
			 means the phases of the carbon dioxide storage facility through receipt of a
			 certificate of closure, including—
				(A)the siting and construction of the
			 facility;
				(B)carbon dioxide injection;
				(C)well capping;
				(D)facility decommissioning; and
				(E)geological storage unit monitoring,
			 measurement, verification, and remediation.
				(2)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
			(3)Carbon dioxide storage
			 facilityThe term
			 carbon dioxide storage facility means a facility that receives and
			 permanently stores or sequesters carbon dioxide within a geological storage
			 unit, including carbon dioxide permanently stored as a result of enhanced
			 hydrocarbon recovery.
			(4)Certificate of closureThe term certificate of
			 closure means a determination issued by the Administrator or other
			 Federal or State regulatory authority with respect to a carbon dioxide storage
			 facility that certifies that the operator of the carbon dioxide storage
			 facility has completed injection operations, well closure, and any required
			 monitoring and remediation to ensure that any carbon dioxide injected into a
			 geological storage unit would not harm or present a risk to human health,
			 safety, and the environment, including drinking water supplies.
			(5)Civil claimThe term civil claim means a
			 claim, cause of action, lawsuit, judgment, court order, administrative order,
			 government or agency order, fine, penalty, or notice of violation, for civil
			 relief with respect to damages or harm to persons, property, or natural
			 resources from the injection of carbon dioxide by a carbon dioxide storage
			 facility.
			(6)Damage
				(A)In generalThe term damage means any
			 direct or indirect damage or harm to persons, property, or natural resources
			 from the injection of carbon dioxide into geological storage units.
				(B)InclusionsThe term damage includes
			 personal injury, sickness, real or personal property damage, natural resource
			 damage, trespass, subsidence losses, revenue losses, and loss of
			 profits.
				(7)Enhanced hydrocarbon recoveryThe term enhanced hydrocarbon
			 recovery means the use of carbon dioxide to improve or enhance the
			 recovery of oil or natural gas from oil or natural gas fields.
			(8)FundThe term Fund means the
			 Carbon Storage Trust Fund established by section 5(d)(1).
			(9)Geological storage unitThe term geological storage
			 unit includes saline formations, hydrocarbon formations, basalt
			 formations, salt caverns, unmineable coal seams, or any other geological
			 formation capable of permanently storing carbon dioxide.
			(10)Liability assuranceThe term liability assurance
			 means privately funded financial mechanisms, including third-party insurance,
			 self-insurance, performance bonds, trust funds, letters of credit, and surety
			 bonds.
			(11)Long-term stewardshipThe term long-term stewardship
			 means the monitoring, measurement, verification, and remediation and related
			 activities associated with a carbon dioxide storage facility after issuance of
			 a certificate of closure.
			(12)ProgramThe term Program means the
			 Carbon Storage Stewardship and Trust Fund Program established by section
			 5(a).
			(13)SecretaryThe term Secretary means the
			 Secretary of Energy.
			4.Long-Term Stewardship
			 responsibility
			(a)In generalSubject to subsection (b), the Secretary
			 shall be responsible for the long-term stewardship of a carbon dioxide storage
			 facility on the issuance of a certificate of closure for the carbon dioxide
			 storage facility.
			(b)Transfer to State
				(1)In generalA State may request that the management
			 responsibilities associated with long-term stewardship of a carbon dioxide
			 storage facility located in the State be transferred to the State in accordance
			 with regulations established by the Secretary.
				(2)Approval of requestIf the Secretary approves a request under
			 paragraph (1), the State shall be responsible for the long-term stewardship of
			 the applicable carbon dioxide storage facility beginning on the date of the
			 approval in accordance with applicable Federal and State laws (including
			 regulations).
				(3)Failure to act by StateIn accordance with any regulations
			 established under paragraph (1), if the Secretary determines that a State that
			 has accepted management responsibilities under paragraph (1) has failed to
			 carry out the responsibilities of the State with respect to the carbon dioxide
			 storage facility, the Secretary shall assume long-term stewardship of the
			 carbon dioxide storage facility as soon as practicable after the date of the
			 determination.
				(c)StandardsThe Secretary, in coordination with the
			 Administrator, shall establish standards for any monitoring, measurement,
			 verification, and site remediation activities necessary to protect health,
			 safety, and the environment during long-term stewardship performed by a State
			 or the Federal Government.
			(d)Coordination with
			 administratorIf long-term
			 stewardship is vested with the Secretary, the Secretary may coordinate
			 responsibility for site monitoring, measurement, verification, and remediation
			 and related activities with the Administrator.
			5.Carbon Storage Stewardship and Trust Fund
			 Program
			(a)In generalThere is established in the Department of
			 Energy the Carbon Storage Stewardship and Trust Fund Program.
			(b)Liability assurance required for operators
			 of commercial carbon dioxide storage facilitiesNotwithstanding any other provision of
			 Federal or State law, in carrying out the Program, the Secretary shall require
			 operators of carbon dioxide storage facilities to maintain adequate liability
			 assurance during the active project period.
			(c)Fees
				(1)In generalIn carrying out the Program, the Secretary
			 shall require operators of carbon dioxide storage facilities to pay a
			 risk-based fee, in an amount to be established in accordance with paragraph
			 (2), for each ton of carbon dioxide injected by the carbon dioxide storage
			 facility into geological storage units during the operation phase of the
			 facility.
				(2)Amount
					(A)In generalAs soon as practicable after the date of
			 enactment of this Act and after taking into account the criteria described in
			 subparagraph (B), the Secretary shall establish—
						(i)the minimum and maximum balance for the
			 Fund; and
						(ii)the amount of the fee required under
			 paragraph (1).
						(B)CriteriaThe criteria referred to in subparagraph
			 (A) are—
						(i)the estimated quantity of carbon dioxide to
			 be injected annually into geological storage units by all operating commercial
			 carbon dioxide storage facilities;
						(ii)the likelihood or risk of an incident
			 resulting in liability;
						(iii)the likely dollar value of any damages
			 relating to an incident;
						(iv)other factors relating to the risk of the
			 carbon dioxide storage facility and associated geological storage unit;
			 and
						(v)impact on commercial and economic viability
			 of carbon dioxide storage facilities.
						(C)ConsiderationsIn establishing the amount of the fee under
			 subparagraph (A)(ii), the Secretary may consider using a fee system that is
			 based on the level of risk associated with a specific geological storage unit
			 to provide an incentive for the selection and operation of the best carbon
			 dioxide storage facilities.
					(D)Enhanced hydrocarbon recoveryThe Secretary shall determine the most
			 appropriate approach for charging a fee on the quantity of carbon dioxide
			 injected into oil and gas fields, after taking into consideration—
						(i)the quantity of carbon dioxide that is
			 permanently stored;
						(ii)whether or not the enhanced hydrocarbon
			 recovery operation is also being operated as a carbon dioxide storage facility;
			 and
						(iii)any other factors that the Secretary
			 determines to be appropriate.
						(E)Review and adjustmentThe Secretary shall, on at least an annual
			 basis, review the Fund balance—
						(i)to ensure that there are sufficient amounts
			 in the Fund to make the payments required under subsection (d)(3)(A);
			 and
						(ii)to determine whether or not to increase or
			 decrease the amount, or discontinue collection, of the fee, after taking into
			 consideration—
							(I)the annual quantity of carbon dioxide
			 injected by carbon dioxide storage facilities;
							(II)the number and estimated value of claims
			 against the Fund; and
							(III)any other relevant factors, as determined
			 by the Secretary.
							(3)DepositNotwithstanding section 3302 of section 31,
			 United States Code, the fees collected under paragraph (1) shall be deposited
			 in the Fund.
				(d)Carbon storage trust fund
				(1)EstablishmentThere is established in the Treasury of the
			 United States a revolving fund, to be known as the Carbon Storage Trust
			 Fund, consisting of such amounts as are deposited under subsection
			 (c)(3).
				(2)Use of Fund
					(A)In generalAmounts in the Fund shall be made
			 available, without further appropriation or fiscal year limitation—
						(i)to the Secretary for the payment of civil
			 claims from a carbon dioxide storage facility that are brought after a
			 certificate of closure for the carbon dioxide storage facility has been
			 issued;
						(ii)to the Secretary for long-term stewardship
			 after the date of issuance of a certificate for closure; and
						(iii)to the Secretary or other appropriate
			 regulatory authority to pay any reasonable and verified administrative costs
			 incurred by the Secretary or regulatory authority in carrying out the
			 Program.
						(B)LimitationAmounts in the Fund shall only be used for
			 the purposes described in clause (i), (ii), or (iii) of subparagraph
			 (A).
					(C)Limitation on payments
						(i)In generalSubject to clause (ii), an aggregate claim
			 for damages brought under subparagraph (A)(i) shall be limited to an amount to
			 be established by the Secretary as soon as practicable after the date of
			 enactment of this Act, based on mechanisms such as—
							(I)actuarial modeling of probable damage;
			 and
							(II)net present value analysis.
							(ii)Congressional actionIf estimated or actual aggregate damages
			 exceed the amount established under clause (i)—
							(I)the Secretary shall notify Congress;
			 and
							(II)on receipt of notice under subclause (I),
			 Congress may provide for payments in excess of that amount, in accordance with
			 guidelines established by Congress by law.
							(D)Exception for gross negligence and
			 intentional misconductNotwithstanding subparagraph (A), no
			 amounts in the Fund shall be used to pay a claim for liability arising out of
			 conduct of an operator of a carbon dioxide storage facility that is grossly
			 negligent or that constitutes intentional misconduct, as determined by the
			 Secretary.
					(E)Procedures for adjudication of
			 claimsClaims of damage
			 brought under subparagraph (A)(i) relating to carbon dioxide in a carbon
			 dioxide storage facility subject to a certificate of closure shall be—
						(i)filed in the United States Court of Federal
			 Claims; and
						(ii)adjudicated in accordance with procedures
			 established by the United States Court of Federal Claims.
						(3)Initial funding
					(A)In generalIf sufficient amounts are not available in
			 the Fund to cover potential claims during the first years of the Program, the
			 Secretary may request from the Secretary of the Treasury an interest-bearing
			 advance in funding from the Treasury to carry out the Program, subject to
			 subparagraph (B).
					(B)Terms and conditionsThe terms and conditions for the repayment
			 of an advance under subparagraph (A) shall be specified by the Secretary of the
			 Treasury.
					6.Limitation on civil claims
			(a)In generalExcept as provided in subsection (b), on
			 issuance of a certificate of closure, a civil claim or claim for the
			 performance of long-term stewardship responsibilities under applicable Federal
			 and State law, may not be brought against—
				(1)the operator or owner of the carbon dioxide
			 storage facility subject to the certificate of closure;
				(2)the generator of the carbon dioxide stored
			 in the applicable geological storage unit; or
				(3)the owner or operator of the pipeline used
			 to transport the carbon dioxide to the carbon dioxide storage facility subject
			 to the certificate of closure.
				(b)ExceptionSubsection (a) shall not apply in the case
			 of a civil claim involving the gross negligence or intentional misconduct of an
			 owner, operator, or generator.
			
